DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Fig. 11-12, the “doorway”, as described in the specification should be labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0008-0013: these paragraphs are included in the Background of the Invention (see pages 3-5), but appear to describe important elements that are relevant to the claims.  This makes the claims unclear.  It appears that Applicant should clearly mention the features in Para. 0008-0013 in the Detailed Description of the Invention for clarity.  
Para. 0010: What elements define Ref. 34, 35, and 36?  Is Ref. 34 the floor or a sensor?  Is Ref. 36 the “second sensor”?  The paragraph is unclear.  It appears that Ref. 34 is a “sensor”, Ref. 35 is the forward and reverse movement of the mast, and Ref. 36 is the “second sensor”.  Applicant needs to clarify the paragraph so that the reference numbers clearly refers to the feature or element.  For instance, does Applicant mean, “One sensor (34) is mounted on the mast near the floor”.  In line 4, does Applicant mean, “tilting the mast in a forward and reverse manner (35)”?  In line 6, does Applicant mean, “A second sensor (36) is fixed to the fork elevator”?  
Para. 0010: In lines 1-6, it is not clear that Applicant is referring to an automated truck, a forklift, or other vehicle.  Applicant should specifically mention in the beginning of the paragraph that figure 1 shows an automated or industrial vehicle having a fork.
Para. 0010: In line 4, which sensor is primarily tasked with detecting forward driving obstacles? Is it sensor (34)?  In line 10, what “two sensors” is applicant referring to?  Is Applicant referring to sensors (34,36)?
Para. 0011: In line 6, “these sensors” is unclear.  Is Applicant referring to video based sensors?  
Para. 0012: The last sentence beginning with “These codes” is unclear and needs revision.
Para. 0013: It appears punctuation is missing after each listed element.  For instance, in line 10, it appears a “.” is missing.
Para. 0055: line 5, “sometimes operating safely along with manually drive lifts into and out of the warehouse”, is unclear.
Para. 0071: line 12, “If validate, the four corners of the code are used” is unclear.
Para. 0072: “This provides a very flexible means for simplifying recognition of known locations for the automated robotic unit.”, is unclear.  What provides a very flexible means for simplifying recognition of known locations?
Para. 0072: line 11, “On the other had” should be “One the other hand”.
Para. 0075: line 2, “They can also be placed on the floor or the ceiling as easily.” is unclear.  What can be placed on the floor or ceiling as easily?  Does Applicant mean, “Locating barcodes can be also easily be placed on the floor or ceiling.”?  In line 3, “They are detecting in exactly the same way is also unclear.  Does Applicant mean, The locating barcodes are detected in exactly the same way…”?
Para. 0076: line 5, “might be so marked as its means of unique identification” is unclear. In line 7, “These codes meet the criteria for navigation when properly read, decoded and mapped to location.”, is unclear.  Which codes is Applicant referring to?  Does Applicant mean, The 2D or 1D barcodes meet the criteria for navigation when properly read, decoded, and mapped to a location.”?  
Para. 0076: line 11, “any valid code relative to truck position in a drive lane can be used for lane keeping along a row.”, is unclear.  
Para. 0077: line 6, “know target” should be “known target”.
Para. 0078: In line 2, there should be a period after “cm high)”, and “so while” should begin a new sentence.
Para. 0080: line 4, “Tops are over the upper most pallet” is unclear.  
Para. 0082: line 2, what “prior discussion on how first pallet locations can be localized” is Applicant referring to?  Applicant needs to specifically point this out.  
Para. 0082: line 4, The sentences, “To find this centerline follow the same procedure already described. To find the pallet stack top also use the approach previously described.” are unclear.  Applicant needs to be more specific and point out where this is described. 
Para. 0086: “We do not generally advocate” is unclear.  Does Applicant mean, “The present invention does not generally advocate”?  Also, “these approaches” is unclear.  What approaches is Applicant referring to?
Para. 0087: line 8,  “One the location is known”, is unclear.  It appears Applicant means , “Once the location is known”?  Also, it is not clear as to which feature the “location” is known.  Is Applicant referring to the location of the “item” relative to the truck?
Para. 0091: Line 3, “It is s simple” should be “It is a simple”.
Para. 0091: Line 6, “Error in especially range” is unclear.  
Para. 0093: line 4, “they can receive position updates” is unclear.  Is Applicant referring to the “truck”?  Similarly, “their known placement” in line 5, is unclear.  Does Applicant mean, “the automated truck’s known placement”?  
Para. 0093: line 7, what information is Applicant referring to by “this information”?
Para. 0093: line 7, “this information supports accurate lane keeping and location of the vehicle between segments of dead reckoning.”, is unclear.
Para. 0094: lines 2-5, the sentence beginning with, “However, error in this” is unclear and needs revision.
Para. 0095: line 2, “its location” is unclear.  What location is Applicant referring to?  In line 4, the stacking location can be precisely known” is unclear.  Is Applicant referring to the stacking location of the pallet?  
Para. 0095: line 5-6, “Therefore, using codes makes for a generalizable and easy to employ identifying means for pallet of pallet locations.”, is unclear and needs revision.
Para. 0097: element (d), line 6, “These arrangement also improve” is unclear.  What arrangement is Applicant referring to?
Para. 0097: element (f), line 3, “a attachment” should be “an attachment”.
Para. 0098: line 2, “most know” should be “most known”.
Para. 0101: line 8, “to used” should be “to use”.
Para. 0101: line 11,  “Earlier these two complimentary approaches for localization were termed dead reckoned or relative position determinations vs. absolute position determinations.”, is unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, it is unclear as to what Applicant means by a material handling vehicle comprising multiple on-board sensors operative to perform determining the vehicle’s own location, facilitate unimpeded movement in accordance with driving rules, since these features are not clearly described in the detailed description of the specification.  Applicant refers to multiple on-board sensors that aid to determine the vehicle’s own location and that facilitate unimpeded movement of the vehicle, but these features are in the Background of the Invention, particularly Para. 0008-013. Moreover, the steps of identifying the load attachment locations, and acquiring the load, and delivering the load by the vehicle are also not clearly described in the detailed description but are mentioned in the Background of the Invention, Para. 0011-0013.  It is not clear as to whether Applicant is describing the claimed features in these paragraphs.  
In lines 10 and 12, “the vehicle is operate to robotically” is unclear.  

Relative to claim 7, the phrase, “the video capture and processing apparatus enables the vehicle to locate, engage, and manipulate loads for pick-up…”, is unclear.  How does the video capture and processing apparatus, which appear to be sensors, enable to vehicle to engage or manipulate the loads for pick-up”?

Relative to claim 10, the claim is unclear because the claim depends from itself.  Did Applicant intend for the claim to depend from claim 4?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 13-18 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al (US PG. Pub. 2016/0266578) in view of Gotting (DE 20-2007 019 542 U1).  Relative to claims 1, and 13-18, Douglas discloses: 
claim 1) a material handling vehicle (100)(Fig. 1), comprising: an interface (included in Ref. 130)(Fig. 4B) facilitating access to one or more stored maps (“map”)(Para. 0077) including driving rules (see Para. 0078) enabling the vehicle (100) to navigate to and from load attachment and load acquisition locations (load attachment and acquisition locations is where loads are attached and picked up by vehicle, 100, for instance the loads are attached at the “pickup location” or “production location”; Para. 0052; 0071; 0078);
multiple on-board sensors (116)(Fig. 4A) enabling the vehicle (100) to perform at least the following functions:
a) determine the vehicle’s own location within the facility coordinate reference frame (Para. 0076), and
b) facilitate unimpeded movement (“collision avoidance”) in accordance with the driving rules (Para. 0078), and
c) identify the load attachment and load acquisition locations; and
when the vehicle (100)(Fig. 1) determines that its location is proximate to one of the load attachment locations (“pickup location”), the vehicle (100) is operated to robotically acquire a load (200)(Para. 0052); and
when the vehicle (100)(Fig. 1) determines that its location is proximate to one of the load delivery locations (“drop locations, such as Ref. 300, 302), the vehicle (100) is operated to robotically deliver the load (200) to the load delivery location (“drop location”; 300, 302, Para. 0052);
claim 13)  the driving rules correspond to human-like rules corresponding to the way in which a human driver would use to operate the vehicle (100)(Para. 0078); 
claim 14) the human-like driving rules include one or more of the following: stopping and proceeding through intersections (Para. 0078, see “intersections”), stopping and proceeding through 2-way and 4-way stops (an “intersection” inherently includes 2-way and 4-way stops; Para. 0078), merging with other vehicles, maintaining a predetermined distance with respect to another vehicle, using a right-first rule when multiple vehicles arrive at an intersection at the same time, and obeying predetermined speed limits; 
claim 15) the vehicle (100) is a forklift (Fig. 4A)(Para. 0059);
claim 16) the vehicle (100) is a delivery truck (see “pallet truck”, “fork truck”, Para. 0057; 0059);
claim 17) the vehicle (100) is a robot platform (the “AGV’s”, “pallet truck”, “fork truck”, include a robot platform; Para. 0052; 0057; 0059)(Fig. 1, 4A); and
Douglas does not expressly disclose: the on-board sensors enable the vehicle to perform: determining the vehicle’s own location relative to the load attachment and load acquisition location; or, the vehicle is capable of autonomous, semi-autonomous and manual operation.
Gotting teaches: the on-board sensors (2)(Fig. 1)  enable the vehicle (1)(Fig. 1) to perform: determining the vehicle’s own location relative to the load attachment and load acquisition location (load attachment and acquisition location is the object at the “parking space”, 17)(Para. 0022); and
the vehicle (1) is capable of autonomous, semi-autonomous and manual operation (Para. 0013), for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible (Para. 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the device of Douglas so that the on-board sensors enable the vehicle to determine the vehicle’s own location relative to the load attachment and load acquisition location, and the vehicle is capable of autonomous, semi-autonomous and manual operation, as taught in Gotting, for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible.

	
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Chamberlin (US PG. Pub. 2016/0185291).  Relative to claim 2, Douglas in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing.
Chamberlin teaches: the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing (Para. 0039; 0040; 0042, vehicle uses “GPS” technology, inertial-navigation based positioning module, see “geolocating”), for the purpose of providing a method for operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner, and that employs speed limits for vehicles at appropriate times (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the driving rules include the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing as taught in Chamberlin, for the purpose of providing a method for operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner, and that employs speed limits for vehicles at appropriate times.

Claim(s) 3-7 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting as applied to claim 1 above, and further in view of Watts et al (US PG. Pub. 2016/0282126).  Relative to claims 3-7, Douglas in view of Gotting discloses all claim limitations as mentioned above, including: the multiple on-board sensors (Gotting, 2; Douglas, AGV navigation system sensors)(Fig. 1) enable the vehicle (1) to determine its location within a warehouse, manufacturing facility, or storage facility (Gotting, Para. 0022; Douglas, Para. 0077). 
Douglas in view of Gotting does not expressly disclose: 
claim 3) the multiple on-board sensors enable the vehicle to determine its location outside of a warehouse, manufacturing facility or storage facility; 
claim 4) video capture and processing apparatus operative to detect and identify loads to pick-up and deliver within and outside of a warehouse, manufacturing facility or storage facility; 
claim 5) video capture and processing apparatus operative to detect and identify loads or locations with computer-readable codes; 
claim 6) the computer-readable codes are barcodes; or
claim 7) the video capture and processing apparatus enables the vehicle to locate, engage, and manipulate loads for pick-up, delivery, stacking and destacking operations.
Watts teaches: the multiple on-board sensors (see “sensors” of the computing device, 900) enable the vehicle (“mobile robotic device”; Para. 0040) to determine its location outside of a warehouse, manufacturing facility or storage facility (Para. 0027-0028; 0040), 
video capture and processing apparatus (“local robot vision” or “sensors” may include a “camera”; Para. 0144) are operative to detect and identify loads (“objects”) to pick-up and deliver within and outside of a warehouse, manufacturing facility or storage facility (Para. 0027; 0117; 0144; local robot vision identifies objects, loads are transported inside and outside of a facility); 
video capture and processing apparatus (“local robot vision” or sensors including a “camera”; Para. 0144) operative to detect and identify loads (tagged objects such as pallets) or locations with computer-readable codes (Para. 0115; 0028; 0119); 
the computer-readable codes are barcodes (see “visual tags” which includes computer readable codes such as “AR Tags”, which are barcodes, Para. 0115; see also “barcodes”, Para. 0028); and
the video capture and processing apparatus (“local robot vision” or sensors including a “camera”; Para. 0144) enables the vehicle (mobile robotic device) to locate, engage, and manipulate loads for pick-up, delivery, stacking and destacking operations (Para. 0115).
Watts teaches the multiple on-board sensors enable the vehicle to determine its location outside of a warehouse, manufacturing facility or storage facility; and video capture and processing apparatus operative to detect and identify loads to pick-up and deliver within and outside of a warehouse, manufacturing facility or storage facility, described above for the purpose of providing a method for autonomously mapping a space by a robot to effectively assist the robot with navigating and locating positions of objects within a warehouse environment (Para. 0002-0003).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the multiple on-board sensors enable the vehicle to determine its location outside of a warehouse as taught in Watts, for the purpose of providing a method for autonomously mapping a space by a robot to effectively assist the robot with navigating and locating positions of objects within a warehouse environment.

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting and Watts as applied to claim 4 above, and further in view of Russell (US PG. Pub. 2017/0357270).  Relative to claims 8 and 12, the disclosure of Douglas in view of Gotting and Watts discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus are operative to identify load types or lot identifiers; or the video capture and processing apparatus are operative to identify travel lanes, roads, aisles, walls and shelving units.
 Russell teaches: the video capture and processing apparatus (“vision sensor”, 306, 308, 346, 366)(Fig. 3A-3C) are operative to identify load types or lot identifiers (Para. 0093; 0097; 0049; 0076; vision sensors capture or identify pallet labels and locate pallets, labels or identifiers on pallets may be considered a load type or lot identifier); and 
the video capture and processing apparatus (“vision sensor”, 306, 308, 346, 366)(Fig. 3A-3C) are operative to identify travel lanes (Para. 0022), roads (Para. 0022), aisles (Para. 0097; 0101), walls (Para. 0084) and shelving units (vision sensors scan shelves/racks; Para. 0097).
Russell teaches the video capture and processing apparatus are operative to identify load types or lot identifiers; and travel lanes, roads, aisles, walls and shelving units, described above for the purpose of providing an improved system and method for navigating robotic vehicles in a warehouse environment to perform various tasks efficiently and safely (Para. 0001; 0020).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting and Watts so that the video capture and processing apparatus are operative to identify load types or lot identifiers; load pick-up openings, load edges or load tops; or travel lanes, roads, aisles, walls and shelving units, for the purpose of providing an improved system and method for navigating robotic vehicles in a warehouse environment to perform various tasks efficiently and safely.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting and Watts as applied to claim 4 above, and further in view of Watari (US Patent No. 8,965,104).  Relative to claim 10, the disclosure of Douglas in view of Gotting and Watts discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to identify: load pick-up openings, load edges or load tops.
Watari teaches: the video capture and processing apparatus (13)(Fig. 1)  is operative to identify: load pick-up openings (see “pallet opening”, PH), load edges, and load tops (Para. 0019), for the purpose of providing a forklift that detects the opening of a pallet accurately and does not lower throughput (Para. 0003; 0006).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Douglas in view of Gotting and Watts so that the video capture and processing apparatus is operative to identify: load pick-up openings, load edges or load tops, as taught in Watari for the purpose of providing a forklift that detects the opening of a pallet accurately and does not lower throughput.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting and Watts as applied to claim 4 above, and further in view of Hickman et al (US Patent No. 8,965,104).  Relative to claim 10, the disclosure of Douglas in view of Gotting and Watts discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus are operative to identify doors or other openings in the walls or shelving units.
Hickman teaches: the video capture and processing apparatus (“robot’s machine vision”) is operative to identify doors (“doors”) or other openings in walls or shelving units (Col. 10, lines 22-25), for the purpose of providing cloud computing systems for calibrating machine vision systems for robots so that data can be synchronized, thereby allowing for collaborative work from multiple users around the world (Col. 1, lines 13-20; Col. 1, lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting and Watts so that the video capture and processing apparatus are operative to identify doors or other openings in walls or shelving units as taught in Hickman, for the purpose of providing cloud computing systems for calibrating machine vision systems for robots so that data can be synchronized, thereby allowing for collaborative work from multiple users around the world.

Claim(s) 11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Gotting and Watts as applied to claim 4 above, and further in view of Li (US Patent No. 10,102,629).  Relative to claim 11, the disclosure of Douglas in view of Gotting and Watts discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus are operative to target pick-and-place locations by identifying and locating templates or models.
Li teaches: the video capture and processing apparatus (131A)(Fig. 1) are operative to target pick-and-place locations by identifying and locating templates or models (Col. 8, lines 55-60; Col. 8, lines 63-67; Col. 7, lines 2-8), for the purpose of providing a system for detecting environmental objects and estimate poses that is less time consuming, and that can scan larger objects effectively (Col. 1, lines 6-13; Col. 1, lines 25-31).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Douglas in view of Gotting so that the video capture and processing apparatus are operative to target pick-and-place locations by identifying and locating templates or models, as taught in Li, for the purpose of providing a system for detecting environmental objects and estimate poses that is less time consuming, and that can scan larger objects effectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655